Title: To George Washington from William Smith, 1 November 1780
From: Smith, William
To: Washington, George


                        

                            
                            May it please your Excellency
                            Philadelphia Novr 1st 1780
                        
                        I have the Honor herewith to transmit to you the Certificate or Diploma of your Election into the American
                            Philosophical Society; which ought to have been made out at the Time of its Date. As this Business, viz. the preparing the
                            Draft (which was to be a special one) & getting it engross’d, lay upon the then acting Secretary, it is my Duty to
                            make an Apology for the Delay; and to assure your Excellency that it proceeded only from a
                            Desire to have it executed in the Manner which might do the greatest Honor to the Society; added to some Engagments of the
                            Person intended to be the Penman.
                        The mention of these Circumstances will, I trust, obtain me your Excellency’s Excuse for the Delay
                            abovementioned. The Society have receiv’d your polite & elegant Letter, declaring your Acceptance of Membership;
                            and, to testify how much they think themselves honoured by it, they have ordered it to be recorded among their
                            Proceedings. Praying that the Time may soon come, when the Situation of our Country may permit all the Members of the
                            Society to pay a more immediate Attention to the Objects of their Institution, I am, with the utmost Respect, Your
                            Excellency’s most obedt humble Servt
                        
                            William Smith
                        
                    